Per Curiam,
The questions upon the defeasance and its effect as to the plaintiff’s title to the land, raised and argued by appellant, are not in the case. The execution was against the land as the property of the defendant Shirk and what the sheriff sold under it was Shirk’s title and interest, good or bad, large or small. At the time of the entry of the judgments, Shirk had an equity in the land which was recognized by the People’s National Bank, though it was not enforceable by Shirk as mortgagor, because of the bar of the act of 1881. But it was an interest which any creditor might sell on execution for whatever any purchaser might choose to give for it. The fund produced by the sale therefore represents Shirk’s interest in the land sold, and was properly distributed to the creditors having a lien on it.
Judgment affirmed.